DETAILED ACTION
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 17, 23 and 29, the references do not teach wherein the transmission power or the reception power is based at least in part on an identity or state of the target wireless node or the at least one other wireless node, and a type of the first signal or the second signal.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Regarding claims 32 and 33, the references do not teach wherein the priority level is determined based at least in part on a preconfigured setting, and wherein the transmission power or the reception power is based at least in part on at least one of an identity or state of the target wireless node or the at least one other wireless node, or a type of the first signal or the second signal.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464